                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA,
                                                        Case No. 2:19-cr-00096-2
              PlaintifT,
                                                        JUDGE ALGENON L. MARBLEY
       V.

                                                        Magistrate Judge King
KEITH D. SMITH,


              Defendant.



         ORDER ADOPTING MAGISTRATE JUDGE KING'S REPORT AND
       RECOMMENDATION ACCEPTING DEFENDANT'S GUILTY PLEA [#371


       This matter is before the Court on Magistrate Judge King's Report and Recommendation

Accepting Defendant Keith D. Smith's plea of guilty to one count of Being a Felon in Possession

ofa Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Doc. 37.) The Report and Recommendation

was filed on July 24, 2019, and the parties had fourteen days thereafter to raise any Objections.

Neither side has filed an Objection to the Report and Recommendation, and the time for doing so

has now passed.

       Having reviewed the Report and Recommendation, the Court finds that Magistrate Judge

King reached the correct conclusion. Accordingly, the Court ADOPTS Magistrate Judge King's

July 24,2019 Report and Recommendation as this Court's findings of factand conclusions of law.

Defendant's guilty plea is hereby ACCEPTED.

       IT IS SO ORDERED.

                                              /s/ Aleenon L. Marblev
                                            ALGENON L. MARBLEY
                                            UNITED STATES DISTRICT JUDGE


DATED: September 5,2019
